Conley Byrd, Justice, dissenting. The parties agree that after August, 1964, Mr. Anderson wanted to obtain a lease upon the service station involved and that he contacted Mr. Wadsworth, an officer of appellee and paid him $100 for a month-to-month lease on the premises. The testimony of Mr. Wadsworth is that he accepted the $100 and tendered same to Mr. Russell, the appellant, less certain utility expenses which Mr. Wads-worth had earlier claimed he was entitled to withhold at the time he had the utilities cut off. The facts also Show that Mr. Wadsworth did not attempt to remove the equipment until after he was informed of the provision in the lease that the equipment automatically belonged to appellant if appellee abandoned the lease, and then not until he saw his competitor’s gasoline being sold through his tanks by Mr. Pate. In view of the fact that Mr. Wadsworth wrote appellant on April 13, 1964, that the service station lease was an unprofitable venture from which he would like to he released, I cannot regard his conduct in accepting the rental check from Mr. Anderson as anything hut an act of dominion over the premises at that time. Mr. Wadsworth’s explanation that he intended to lease only his equipment to Mr. Anderson does not comport with his conduct in accepting $100 rent and forwarding same to appellant. Furthermore, Mr. Anderson testified positively that he rented the premises from Mr. Wadsworth. Therefore, I dissent from the affirmance of the trial court’s finding that appellant terminated the lease on August 1, 1964.